Citation Nr: 0336386	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-19670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a bilateral ankle 
disorder.

5.  Entitlement to service connection for residuals of a 
fracture of the left middle finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from June 1970 to January 
1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2001 decision of the Houston, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO determined that new and material evidence had not been 
presented to reopen previously denied claims for service 
connection for 
post-traumatic stress disorder (PTSD) and a low back 
disorder.  As well, the RO denied service connection for a 
bilateral knee disorder, a bilateral ankle disorder, and 
residuals of a fracture of the left middle finger.  The 
veteran submitted a notice of disagreement (NOD) to that 
decision in March 2002, and he later completed his appeal to 
the Board by submitting a timely substantive appeal (VA Form 
9) in October 2002.  

A hearing was held at the RO in March 2003 before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
proceeding is of record.  During the hearing, the veteran's 
representative indicated the veteran also is seeking service 
connection for a psychiatric disability other than PTSD-
specifically, for a dysthymic disorder.  This additional 
claim, however, has not been developed for appellate review 
by the Board.  See 38 C.F.R. § 20.200 (2003).  So it is 
referred to the RO for appropriate development and 
consideration.

For the reasons explained below, the decision that follows 
addresses issue #1 on the title page of this decision.  
Issues #2 through #5 must be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran timely appealed the RO's October 2001 
decision which found that he had not submitted new and 
material evidence to reopen his previously denied claim of 
service connection for PTSD.

2.  But during his March 2003 travel Board hearing, before 
the undersigned VLJ, the veteran, through his representative, 
withdrew his appeal on the issue of whether new and material 
evidence had been presented to reopen the claim of service 
connection for PTSD.


CONCLUSION OF LAW

The criteria have been met for withdrawal of the substantive 
appeal by the veteran concerning this issue.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to the claim, 
the Secretary of VA shall reopen it and review the former 
disposition of the claim.  38 C.F.R. § 3.156 (2003).

A conference was held prior to the March 2003 travel Board 
hearing before the undersigned VLJ.  And during that pre-
hearing conference, the veteran's representative indicated 
the veteran was withdrawing his appeal concerning the issue 
of whether new and material evidence has been presented to 
reopen the previously denied claim of service connection for 
PTSD.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn, including on the record at a hearing, any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204.  Thus, in this case there remain 
no allegations of errors of fact or law for appellate 
consideration, the veteran has withdrawn his appeal, and 
consequently the Board does not have jurisdiction to review 
his appeal concerning this particular issue.


ORDER

The appeal regarding whether new and material evidence has 
been presented to reopen the claim of service connection for 
PTSD is dismissed.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The Act is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and implementing regulations are found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also requires VA to notify the 
claimant and his representative, if any, of the information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and any representative which specific portion, 
if any, of the evidence is to be provided by the veteran and 
which part, if any, VA will attempt to obtain on his behalf.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In June 2001, the veteran was notified by letter of certain 
information concerning the type of evidence required to 
reopen his claims of entitlement to service connection for 
PTSD and a low back disorder.  As well, in November 2001, the 
RO notified him of its denial of the issues that are the 
subject of this appeal.  And in doing so, the RO called his 
attention to information provided in the RO's October 2001 
decision.  But under the exacting standard announced in 
Quartuccio and Charles, neither letter clearly specifies the 
type of evidence needed to substantiate his claims.  The 
letters also do not clearly delineate whose specific 
responsibility-his or VA's, it is for obtaining this 
supporting evidence.  And this must be done before deciding 
his appeal concerning the remaining claims.

Additionally, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

In this case, the RO's June 5, 2001, letter informing the 
veteran about new and material evidence in support of his 
application to reopen his claims stated that he had 60 days 
(i.e., until August 4, 2001) from the mailing of that letter 
to provide additional evidence in support of his application.  
The 60-day response period is invalid for the same reasons as 
the 30-day response period that was invalidated in the PVA 
case.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been complied with 
in accordance with the decisions in PVA, 
Quartuccio, and Charles, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Compliance requires 
that the veteran be notified, by letter, 
of any specific information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate his claims.  
The RO also must indicate which portion 
of that information and evidence, if any, 
is to be provided by the veteran, and 
which portion, if any, the Secretary will 
attempt to obtain on his behalf.  The 
veteran also must be notified that he has 
a full year to respond to this notice.

2.  During his March 2003 travel Board 
hearing, the veteran mentioned having 
received relevant treatment at several 
different places, including the 
VA Medical Centers (VAMCs) in Houston, 
Texas, and in Alexandria and New Orleans, 
Louisiana.  He also referred to treatment 
at a local Vet Center.  But, as well, he 
acknowledged that his treatment records 
from still other sources (e.g., Charity 
Hospital in New Orleans, "Dr. Saloon," 
and St. Ames or St. Mary Infirmary) are 
most likely unobtainable.  So have him 
clarify whether any additional records 
need to be obtained to support his 
allegations.  If there are additional 
records outstanding, obtain them.  
In they cannot be obtained, notify him of 
this in accordance with the VCAA.

3.  Then readjudicate the claims in light 
of any additional evidence obtained, and 
after ensuring that the provisions of the 
VCAA have been completely fulfilled.  If 
any benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



